Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Beale et al. (US 20180376484).
Regarding claim 1, Beale discloses a method in a terminal configured to receive transmissions from a telecommunications network (figs. 1 and 11), the method comprising: receiving a transmission on an anchor carrier (para. 100; para. 42, second sentence; para. 45; para. 35, last two sentences; note: anchor carriers having system information), the transmission including control information (para. 99, third sentence; note: system information from an anchor of a neighbor; para. 42, last sentence); receiving, on the anchor carrier, an allocation of a non-anchor carrier for receiving data (para. 99; note: secondary (non-anchor) carrier information; step 
Regarding claim 2, Beale discloses a method according to claim 1, wherein: the method comprises adding the frequency of the non-anchor carrier to a non-anchor carrier set (para. 42, third sentence; note: forming a list; step S31; para. 99, first sentence; note: indicator of anchor and non-anchor); and frequencies of the non-anchor carrier set are inhibited in the scanning (step S33).
Regarding claim 6, Beale discloses a method according to claim 2, comprising: receiving an indication of a frequency of a further non-anchor carrier; and adding the frequency of the further non-anchor carrier to the non-anchor carrier set (para. 42, third sentence; note: forming a list from various eNBs).
Regarding claim 8, Beale discloses a method according to claim 1, wherein inhibiting the frequency of the non-anchor carrier comprises excluding the non-anchor carrier from the scanning (steps S31-S34).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Beale in view of Moisanen et al. (US 2017/0215132).
Regarding claims 3-5, Beale does not disclose a method according to claim 2, comprising dynamically altering the non-anchor carrier set, wherein the dynamic altering comprises: determining that a removal condition has been met; and responsive to determining that the removal condition has been met, removing the frequency of the non-anchor carrier from the non-anchor carrier set, a method according to claim 3, wherein the removal condition is that a time elapsed since adding the frequency of the non-anchor carrier to the non-anchor carrier set exceeds a threshold, and a method according to claim 3, wherein the removal condition is that a distance travelled by the terminal since adding the frequency of the non-anchor carrier to the non-anchor carrier set exceeds a threshold.
However, Moisanen discloses removing cells from a cell list based on an elapsed time or by distance travelled since a cell was added (para. 6, last two sentences; paras. 30 and 39). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a method according to claim 2, comprising dynamically altering the non-anchor carrier set, wherein the dynamic altering comprises: determining that a removal condition has been met; and responsive to determining that the removal condition has been met, removing the frequency of the non-anchor carrier from the non-anchor carrier set, a method according to claim 3, wherein the removal condition is that a time elapsed since adding the frequency of the non-anchor carrier to the non-anchor carrier set exceeds a threshold, and a method according to claim 3, wherein the removal condition is that a distance travelled by the terminal since adding the frequency of the non-anchor carrier to the non-anchor carrier set exceeds a threshold.in the invention of Beale. The motivation to have the modification and/or .

Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Beale in view of Xue et al. (US 2016/0105843).
Regarding claim 7, Beale discloses a method according to claim 1, wherein the plurality of frequencies comprises the frequency of the non-anchor carrier (step S31) but does not disclose wherein inhibiting the frequency of the non-anchor carrier comprises: assigning a first priority to the frequency of the non-anchor carrier; assigning at least one second priority to at least one respective frequency of the plurality of frequencies, other than the frequency of the non-anchor carrier, wherein the at least one second priority is higher than the first priority; and scanning the plurality of frequencies in an order based on the assigned first and second priorities.
Xue discloses assigning priorities to non-anchor carriers and anchor carriers where anchor carriers have a higher priority and are scanned first (para. 39, lines 8-19; note: PCell scan priority over SCells). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have wherein inhibiting the frequency of the non-anchor carrier comprises: assigning a first priority to the frequency of the non-anchor carrier; assigning at least one second priority to at least one respective frequency of the plurality of frequencies, other than the frequency of the non-anchor carrier, wherein the at least one second priority is higher than the first priority; and scanning the plurality of frequencies in an order based on the assigned first and second priorities in the invention of Beale. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited 
Regarding claim 11, Beale does not disclose a method according to claim 1 comprising, responsive to a failure of the cell search operation to establish communication with a cell of the telecommunications network, performing a further cell search operation, wherein: the further cell search operation comprises scanning the frequency of the non-anchor carrier for a cell of the telecommunications network. However, Xue discloses scanning until a suitable system is found (para. 3: note: not finding a particular channel of the PLMN list) and scanning all bands including for SCells after some duration of prioritized scanning (para. 39, last four sentences). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a method according to claim 1 comprising, responsive to a failure of the cell search operation to establish communication with a cell of the telecommunications network, performing a further cell search operation, wherein: the further cell search operation comprises scanning the frequency of the non-anchor carrier for a cell of the telecommunications network in the invention of Beale. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, scanning secondary cells after scanning for primary cells which may not all be successfully found as is known in the art (Xue, paras. 3 and 39; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).

Claims 9-10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Beale in view of Ekici (US 2013/0109372).
Regarding claim 9, Beale does not disclose a method according to claim 1, wherein performing the cell search operation comprises: determining, for at least one frequency of the plurality of frequencies, whether a transmission has been received on an anchor carrier with that frequency within a time window prior to the performing the cell search; assigning a priority to the at least one frequency of the plurality based on said determining; and scanning the plurality of frequencies in an order based on the assigned priorities of the plurality of frequencies.
However, Ekici discloses prioritizing a scan for a most recently visited frequency (para. 53, especially first two sentences; para. 54-56). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a method according to claim 1, wherein performing the cell search operation comprises: determining, for at least one frequency of the plurality of frequencies, whether a transmission has been received on an anchor carrier with that frequency within a time window prior to the performing the cell search; assigning a priority to the at least one frequency of the plurality based on said determining; and scanning the plurality of frequencies in an order based on the assigned priorities of the plurality of frequencies.in the invention of Beale. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, prioritizing network resources to have a more successful outcome (Ekici, paras. 54-55; para. 56, lines 5-14 and last sentence; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claim 10, Beale does not disclose a method according to claim 1, comprising: determining at least one transmission frequency associated with a non-preferred public land mobile network; wherein the cell search operation comprises inhibiting the at least one transmission frequency associated with the non-preferred public land mobile network in the 
Regarding claim 12, Beale discloses a terminal (fig. 1, item 104) for use in a telecommunications system, the terminal comprising: a receiver (fig. 12, item 402) configured to: receive a transmission on an anchor carrier (para. 100; para. 42, second sentence; para. 45; para. 35, last two sentences; note: anchor carriers having system information), the transmission including control information (para. 99, third sentence; note: system information from an anchor of a neighbor; para. 42, last sentence); receive, on the anchor carrier, an allocation of a non-anchor carrier for receiving data (para. 99; note: secondary (non-anchor) carrier information; step S36; para. 103), wherein the non-anchor carrier has a frequency (fig. 6); and a cell search module (item 403) configured to perform a cell search comprising: scanning a plurality of frequencies for a cell of the telecommunications network (step S33; para. 95; para 101; note: measuring anchors 
However, Beale discloses reading a list of secondary (non-anchor) carriers (fig. 11, step S31; para. 100) but does not disclose a memory configured to store the frequency of the non-anchor carrier. Ekici discloses a memory for use in a terminal (fig. 15). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a memory configured to store the frequency of the non-anchor carrier in the invention of Beale. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing a physical component to store data for implementing functionality as is known in the art (Ekici, fig. 15; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claim 13, Beale in view of Ekici discloses and makes obvious a terminal according to claim 12, wherein the memory is a non-volatile memory (Ekici, para. 119 and 125).
Regarding claim 14, Beale in view of Ekici discloses and makes obvious a terminal according to claim 12, wherein the terminal is a Narrowband Internet of Things terminal (Beale, paras. 7 and 32-33).
Regarding claim 15, Beale discloses the method as noted in the rejection of claim 1 above but does not disclose a non-transitory computer-readable storage medium comprising a set of computer-readable instructions stored thereon which, when executed by at least one processor of a terminal of a telecommunications network, cause the at least one processor to implement the method. However, Ekici discloses a memory and a processor for use in a terminal (fig. 15). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a non-transitory computer-readable storage medium comprising a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Harper whose telephone number is 571-272-3166. The examiner can normally be reached weekdays from 11:00 AM to 7:00 PM ET. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yemane Mesfin, can be reached at 571-272-3927. The centralized fax number for the Patent Office is 571-273-8300. For non-official communications, the examiner’s personal fax number is 571-273-3166 and the examiner’s e-mail address is kevin.harper@uspto.gov (note: MPEP 502.03 – A copy of all received emails relating to an application including proposed amendments and excluding scheduling information for interviews will be placed informally into the application file).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications portal.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin C. Harper/
								Primary Examiner, Art Unit 2462